DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the restriction requirement, Applicant elected claims reading on Group II for further examination. As a result, claims 17-18, 20-21, 23-26, and 29-30 are withdrawn from further prosecution. Claim 22 contains the claim subject matter cited in Group III, claim 22 therefore is also withdrawn from further examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 16, 19, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al. (US 6493109).
	Regarding to claims 16 and 27: 
	Takamura et al. discloses an integrated circuit (FIG. 1, elements 22-23) to drive a plurality of actuators (FIG. 1, elements DO1-DOn) to jet a print substrate (ink jet printing technique is so well known in the art of printing industry to use actuators to eject ink drops in response to a driving signal to form images) during a non-reset operating condition, the integrated circuit comprising:
          a reset input (FIG. 1, element RST) to receive a reset signal activated for a duration, wherein the reset signal generates a reset condition in the integrated circuit during which the non-reset FIG. 6 shows during the logic low of RST signal, the driving signal is not provided to the actuators); and
                        a monitor circuit operably coupled to the reset input to indicate if the duration of the reset signal meets or exceeds a selected duration (FIG. 1, element 26).
	Regarding to claims 19 and 28: wherein the actuators are driven in response to a fire signal, and wherein the reset condition blocks the fire signal from the actuators (FIG. 6 shows during the logic low of RST signal, the driving signal is not provided to fire the actuators).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853